Citation Nr: 0028714	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1983 to April 
1988.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a compensable rating for 
chondromalacia of the right knee.  During the course of this 
appeal, the veteran was assigned a 10 percent rating for his 
right knee disability.  However, he maintains that the 
severity of his disability warrants assignment of a rating in 
excess of 10 percent and the issue remains in controversy.  
Therefore, the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's chondromalacia of the right knee is 
manifested by objective evidence of painful motion and 
limitation of flexion to 120 degrees without recurrent 
subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), and if so, whether 
the VA has properly assisted him in the development of his 
claim.  A mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992).  Accordingly, the Board finds that 
the veteran's claim is well grounded, that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In addition, where entitlement to compensation has 
already been established, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the higher 
rating.  Otherwise the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

The veteran was granted service connection for patellofemoral 
syndrome by a July 1988 rating decision.  A noncompensable 
rating was assigned, effective from April 13, 1988, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
January 1998, the veteran filed a claim for an increased 
rating for his service-connected right knee disability, 
contending that his knee disorder had increased in severity.  
The veteran's claim for an increased rating was denied by a 
May 1998 rating decision.  This appeal followed.  

The veteran underwent a VA rating examination in February 
1998.  The report of that examination shows that the veteran 
complained of experiencing knee pain at the end of a workday, 
which was exacerbated when performing such weight-bearing 
activities as squatting.  The veteran also reported 
experiencing increased symptoms in cold weather or after 
walking for extended periods, and he reported experiencing 
stiffness in the morning lasting between 30 minutes to an 
hour.  However, he denied experiencing any weakness, 
swelling, heat, or redness.  He also denied experiencing any 
locking or instability.  With respect to treatment, the 
veteran offered that he took two aspirin every other day for 
partial relief.  Further, he indicated that he would 
experience a flare-up of pain once a week which would last 
all day.  During such flare-ups, the veteran indicated that 
he was still able to work normally.  He was not noted to 
require the use of crutches, canes, braces or other assistive 
devices, and had no history of subluxation, dislocation, or 
inflammatory arthritis.  

On examination, the veteran had extension to zero degrees and 
flexion to 135 degrees.  The examiner stated that there was 
no pain on motion, and no functional limitation due to pain 
or weakness.  However, the examiner observed that the veteran 
developed pain in his knee after squatting six times, and 
there was mild crepitus present over the patellofemoral joint 
of both knees.  No edema, effusion, weakness, tenderness, 
redness, or heat was present.  There was no gait abnormality 
or functional limitation on standing or walking.  McMurray's 
test was normal in both knees.  X-rays of both knees were 
normal.  The examiner concluded with a diagnosis of bilateral 
chondromalacia patellae.  He offered that there was 
insufficient X-ray evidence to support a diagnosis of 
degenerative arthritis.  

Clinical treatment records dating from December 1998 through 
December 1999 show that in December 1998, the veteran was 
seen for complaints of knee pain.  He reported that he had 
experienced some instability when walking for the past 10 
years.  On examination, crepitus was noted in both knees, and 
tenderness on palpation was noted in the right knee.  
Treatment records dated in March and April 1999 show that in 
March 1999, the veteran was issued a neoprene sleeve with a 
knee cut to wear at work.  The veteran had complained of 
experiencing progressive pain in his knee for 10 years.  On 
examination he was found to have range of motion from zero to 
95 degrees.  

Clinical treatment records dating from March through June 
1999 show that the veteran complained of increasing pain and 
tenderness in the right knee.  The patella was found to track 
normally, but crepitus was present.  The veteran was placed 
on anti-inflammatory medication, and was given ice therapy.  
By June 1999, his symptoms had improved, and were 
characterized as minimal.  The veteran was shown to have 
range of motion from zero to 130 degrees, and there was no 
evidence of laxity, subluxation, or instability.  The 
treating physician offered that there was no need to continue 
to see the veteran on other than an "as needed" basis.  The 
veteran was seen once more later in June 1999, and reported 
experiencing matter floating about in the right knee which he 
desired to have removed.  The veteran also reported a new 
onset of instability in the lateral movement of his knee, and 
complained of experiencing pain in his knee secondary to 
wearing his knee brace.  On examination, crepitus and 
tenderness to palpation were noted in the right knee.  

The veteran underwent an MRI of the right knee in July 1999.  
The report of the MRI examination shows that a small joint 
effusion was present, but there was no evidence of 
ligamentous or meniscal injury.  An imaging report also dated 
in July 1999, and signed by C.F. Schwab, D.O., states that 
there was some thinning of the articular cartilage in the 
medial compartment of the knee.  Dr. Schwab concluded with an 
impression of early degenerative changes.  The impression was 
underlined, and "arthritis" was inscribed by hand below the 
typewritten impression.  

At his personal hearing conducted in July 1999, the veteran 
testified that his right knee throbbed and ached all of the 
time.  He stated that cold weather increased his pain as did 
constant walking.  He reported that he had been advised by 
physicians that he had crepitus, and that his cartilage had 
worn down and the bone was rubbing together.  The veteran 
stated that the farther he walked, the more severe his pain 
became.  In addition, the veteran testified that since 
wearing his brace, he was unable to move as freely, but that 
the brace was necessary for lateral stability.  The veteran 
also testified that he had begun cortisone injections in his 
knee in June 1999.  Further, the veteran stated that he had 
been advised that he had arthritis in his knees which was 
established on X-ray examination.  He also offered that he 
experienced swelling in some areas, and that he had been 
recommended for surgery, but that the surgery had not been 
scheduled.  

The veteran was seen at the VA Medical Center (VAMC) for 
complaints of knee pain in September 1999.  He reported that 
he was employed with the U.S. Postal Service, and was 
required to walk a great deal.  Definite atrophy of the right 
quadriceps was indicated, and "a little" weakness in the 
medial collateral ligament, but the cruciate ligament 
appeared stable.  No crepitation could be palpated, and the 
veteran had no history of locking in the knee joint.  The 
treating physician noted the questionable results of the July 
1999 private MRI scan.  The examiner offered that he was 
unconvinced that the veteran had definite internal 
derangement, but did note that the veteran needed to have his 
quadriceps built up.  The veteran subsequently underwent X-
ray examinations in December 1999.  The report of the X-ray 
examination disclosed normal knee joints bilaterally.  Pain 
and atrophy on the right side were noted, and the veteran was 
referred to physical therapy for exercises.  
The veteran underwent an additional VA rating examination in 
February 2000.  He reported a history of knee problems during 
service, and stated that he was told at that time that his 
problems were due to arthritis.  However, it was noted that 
subsequent evaluations disclosed that arthritis was not 
present.  The veteran reported symptoms of constant throbbing 
pain in his right knee.  He offered that the pain was 
approximately a 5 or 6 on a 1-10 scale.  In addition, to the 
pain, he reported experiencing weakness, fatigability, and a 
lack of endurance.  However, he denied experiencing swelling, 
heat, redness, giving way, or locking up.  The veteran 
indicated that he had stiffness at times, and that his 
symptoms of pain increased with activity.  He was not taking 
any medications, but he had received cortisone injections.  
During flare-ups, the veteran indicated that he was not 
required to stop and rest after one half mile of walking as 
he had stated previously.  He was noted to wear a knee 
sleeve, and reported no previous surgery.  He did not 
experience any dislocation, recurrent subluxation, or 
systemic inflammatory arthritis.  

On examination, tenderness over the medial and lateral joint 
line was present.  There was also tenderness with patellar 
compression, but there was no laxity of the joints or 
instability of the joints.  No effusion was present, and 
range of motion was from full extension to 120 degrees of 
flexion.  The examiner reported a diagnosis of patellofemoral 
syndrome and patellar chondromalacia of the right knee.  

The veteran is currently assigned a 10 percent rating for his 
right knee disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, which refers to limitation of flexion 
of the knee.  Subsequent to the veteran's July 1999 hearing, 
the hearing officer recharacterized the disability as 
chondromalacia to reflect current diagnoses, and considered 
the disability under limitation of motion.  He assigned the 
10 percent rating based upon functional loss due to pain 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 (1999).  The veteran 
was advised accordingly in an August 1999 supplemental 
statement of the case. 

After reviewing the objective medical evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a disability rating in excess of 10 percent for right 
knee chondromalacia.  As noted previously, the veteran's 
right knee disability has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, and 5260.  Diagnostic Code 
5257 assigns a minimum 10 percent rating for knee impairment 
on the basis of slight recurrent subluxation or lateral 
instability.  A 20 percent rating is contemplated for 
moderate recurrent subluxation or lateral instability.  In 
the instant case, as the February 2000 VA examination report 
indicates, the veteran currently has no subluxation, edema, 
or lateral instability.  Despite his July 1999 testimony that 
he had lateral instability, he denied current instability or 
effusion during his February 2000 VA examination, and the VA 
examiner confirmed that the veteran's right knee was tender 
without laxity, instability, or effusion.  Thus, 
consideration under this Diagnostic Code provides no basis 
for a compensable rating.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
refer to limitation of motion of the knee.  Under Diagnostic 
Code 5260, a noncompensable rating is warranted for flexion 
limited to 60 degrees, and a 10 percent rating is warranted 
for flexion limited to 45 degrees.  Under Diagnostic Code 
5261, a noncompensable rating is warranted for extension 
limited to 5 degrees.  Thus, as is apparent from the medical 
evidence of record, while the veteran's range of motion has 
varied from 95 degrees of flexion to 135 degrees of flexion, 
he has not demonstrated any limitation of flexion to a 
compensable degree.  Likewise, his right knee has shown full 
extension to zero degrees throughout the medical records, 
without evidence of limitation.  Accordingly, a compensable 
rating under either of the above diagnostic codes for 
limitation of motion is not warranted.  

In addition, the Board notes that although the same 
limitation of motion analysis applies, consideration of a 
separate rating for arthritis is not warranted.  The veteran 
was reported to have arthritis in his right knee in a July 
1999 private medical statement, but there must be evidence of 
some limitation of motion due to arthritis in order to obtain 
a separate rating for arthritis.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).  Here, despite 
the July 1999 diagnosis, there are contradicting findings of 
no arthritis.  Moreover, there was no X-ray evidence of 
arthritis of the right knee in a December 1999 VA radiology 
report, as required by 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  Therefore, consideration of a separate rating 
for arthritis of the right knee is not warranted.

Thus, the Board finds that since the veteran's primary 
symptomatology involves pain and tenderness shown objectively 
on palpation, and on repeated movement, the hearing officer's 
assignment of a 10 percent rating according to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 was appropriate.  Accordingly, 
the Board concludes that the veteran's complaints of painful 
motion accompanied by objective evidence of tenderness and 
some functional loss of flexion due to pain support a finding 
that a 10 percent rating, and no more, is warranted for pain.  
See also Deluca v. Brown 8 Vet. App. 202 (1995).   

In reaching this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
law.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Additionally, the current clinical evidence does not show the 
presence of such an unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an rating in excess of 10 percent for his 
chondromalacia of the right knee, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant a rating in excess of 10 percent 
for the veteran's service-connected chondromalacia of the 
right knee.  




ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  



		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 



 

